Citation Nr: 1531111	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-08 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability, to include arthritis and degenerative disc disease (DDD) with facet arthropathy, spondylolisthesis, spondylosis, and disc protrusion.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to January 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in relevant part, denied service connection claims for bilateral hearing loss and lumbar spine DDD with facet arthropathy, spondylolisthesis, spondylosis, and disc protrusion.

The Veteran testified in October 2012, by videoconference at a Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  In March 2013, and again in April 2014, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and a low back disability to the Agency of Original Jurisdiction (AOJ) for additional development and consideration.  The file has been returned to the Board for further appellate review.  

The issue of entitlement to service connection for a low back disability is REMANDED to the AOJ.


FINDING OF FACT

Bilateral hearing loss did not have its onset in service, did not manifest within one year of service, and is not attributable to service, including noise the Veteran was exposed to during service.



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties, under the Veterans Claims Assistance Act of 2000 (VCAA), to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In a February 2006 letter, the Veteran was provided notice regarding what information and evidence was needed to substantiate his claim for service connection for his bilateral hearing loss, as well as what information and evidence he needed to submit and what information and evidence VA would obtain.  Another letter in May 2006 also advised him how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  Both of these notices were provided before the initial adjudication of the bilateral hearing loss claim in September 2006, so that there was no prejudice to the Veteran in the timing of his notice.

VA has also satisfied the duty to assist.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's service treatment records, post-service identified private treatment records, and relevant VA examination reports have been obtained and considered.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no contention or indication of other outstanding records.  

The Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned in October 2012.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  During the hearing, the undersigned identified all issues on appeal.  See October 2012 Board Hearing Transcript (Tr.) at 2.  Not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  Bryant, 23 Vet. App. at 497.  Moreover, on the basis of the hearing discussion, the undersigned remanded the claim in March 2013, and again in April 2014, for VA examination to identify the nature and etiology of the claimed bilateral hearing loss disability, and to obtain any outstanding additional VA and private treatment records.  After this remand the Veteran and his representative were provided with an SSOC in September 2014 and provided an opportunity to respond.  Therefore, there has been compliance with Bryant and § 3.103(c)(2).  

On remand, an adequate VA compensation medical opinion addressing the etiology of the Veteran's bilateral hearing loss disability was obtained in June 2014, by the audiologist who conducted the July 2013 VA audiological examination, which diagnosed the Veteran with bilateral sensorineural hearing loss.  This followed an August 2006 VA audiological examination, which also diagnosed bilateral sensorineural hearing loss.  Altogether, the VA compensation medical examinations and opinions were thorough and adequate, as they were based on a review of the entire claims file, and consideration of the lay statements and medical findings.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the AOJ secured the Veteran's VA treatment records and sent him a letter in April 2013 requesting authorization to obtain identified private records.  In an April 2013 statement, the Veteran indicated that these records were not available since the physicians had passed away.  The appeal was also readjudicated by September 2013 and September 2014 supplemental statements of the case.  Thus, there was substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis-Merits of Service Connection Claim for Bilateral Hearing Loss

The Veteran contends he developed bilateral hearing loss from in-service exposure to acoustic trauma, particularly from loud jet engine noises while assigned to flight line security duties aboard an aircraft carrier, and also indicates a history of difficulty hearing since service.  See March 2006 Veteran's statement.  He also testified at his personal hearing that prior to separation he noticed that he was having difficulty hearing.  October 2012 Board Hearing Tr. at 3.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) evidence of continuity of symptomatology, when a chronic disease under § 3.309(a) is not present during service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

If no presumptions apply to a claim, there must be satisfactory evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (see 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Turning to the merits of the claim, the Veteran has a current diagnosis of bilateral sensorineural hearing loss in both ears, under VA regulations.  Both the August 2006 and July 2013 VA compensation audiological examination reports found auditory thresholds consistent with VA's regulatory definition of hearing loss in both ears, and the July 2013 examiner specifically diagnosed sensorineural hearing loss in the left and right ears.  38 C.F.R. § 3.385.

As for in-service incurrence, his DD Form 214 shows a military occupational specialty of Air Policeman while in the U.S. Air Force from May 1961 to January 1966, so it is consistent with his March 2006 statement, as well as Board hearing testimony, that he had flight line duties working as a security guard in the vicinity of the loud jet engine noises.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's service treatment records reflect that he was exposed to excessive noise in service and complained of ear pain, pressure, and post-auricular headache in June and July 1962 after exposure to jet noise.  In July 1962 he was placed on a profile for one month.  Thus, there is competent and credible, and thereby, probative, evidence of in-service incurrence of acoustic trauma during service.  

Nonetheless, there is no evidence of in-service incurrence of hearing loss in either ear as a consequence of his undisputed in-service noise exposure.  The service treatment records were unremarkable for any audiological treatment or diagnosis, and otherwise essentially showed normal hearing during service.  For instance, the January 1966 separation examination found "normal" clinical evaluation of his ears; and puretone thresholds in the right ear of 0 [10] db at 1000 Hz, 5 [15] db at 2000 Hz, 5 [15] db at 3000 Hz, and 15 [20] db at 4000 Hz; and puretone thresholds in the left ear of 0 [10] db at 1000 Hz, 0 [10] db at 2000 Hz, 5 [15] db at 3000 Hz, and 15 [20] db at 4000 Hz.  [The figures in brackets represent ISO (ANSI) units, and are provided for data comparison purposes.]  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The record also fails to show by objective evaluation that he manifested bilateral hearing loss to a degree of 10 percent by January 1967, within the first year following service.  Service connection on a presumptive basis is not established.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A review of the post-service evidence also does not support the conclusion that the Veteran's current bilateral sensorineural hearing loss disability is causally related to active duty service, as the weight of the probative medical evidence is against this possibility.  Shedden v. Principi, 381 F.3d at 1167.

The August 2006 examining audiologist opined that the Veteran's hearing loss disability was not due to military service because testing at military separation showed normal hearing bilaterally.  However, the Board finds that the rationale for the August 2006 VA examination was inadequate because the examining audiologist failed to take into consideration the Veteran's statements of in service hearing loss symptoms and the continuity of such symptoms.  The United States Court of Appeals for Veterans Claims (Court) has held that a VA examination is inadequate where it ignores the claimant's statement of in-service incurrence.  Dalton v Nicholson, 21 Vet. App. 23, 39 (2007).  Thus, the Board remanded this claim for another VA examination and medical opinion to identify the nature and etiology of the claimed bilateral hearing loss disability.  

On remand, the July 2013 VA audiological examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The July 2013 VA audiological examiner's rationale was as follows, "The C-file review reveals normal hearing at enlistment and discharge."  
However, as discussed in the April 2014 Board remand, the Board found that the July 2013 examiner's negative nexus opinion was inadequate for rating purposes, because the examiner inappropriately based the opinion exclusively upon the notion that hearing loss was not shown during service.  Indeed, the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, is not fatal to a claim of service connection for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley, 5 Vet. App. at 159.  The Board then remanded his claim for an addendum opinion from the July 2013 VA examiner addressing whether any hearing loss is otherwise related to in-service noise exposure, notwithstanding the fact that hearing loss was not shown in service.  

On remand, a June 2014 addendum opinion was provided by the July 2013 examiner, opining against the notion that the Veteran's current bilateral hearing loss is etiologically linked to service.  The reviewing audiologist opined that the Veteran's "records reveal normal hearing throughout his time in the service.  Including normal hearing on his discharge physical.  In my opinion military noise exposure did not contribute to his current hearing loss."  Specifically, the VA audiologist provided the following rationale for the negative nexus opinion:  

I am unaware of any accepted scientific research re: delayed onset noise exposure. However, I am aware of research to the contrary.  Once the exposure to noise is discontinued, there is no significant further progression of hearing loss as result of the noise exposure (Dobie, R., Medical-Legal Evaluation of Hearing Loss, 2001).  Research indicates that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued (Rosenhall et al., 1990).  It is noteworthy that anything regarding delayed onset post noise exposure is merely speculative.

Thus, the June 2014 opinion provides probative evidence discounting the possibility the Veteran's current bilateral hearing loss is causally related to his service, particularly to any in-service acoustic trauma.  Importantly, the June 2014 VA medical opinion reviewed medical literature in proferring the negative nexus statement, particularly to reject the specific possibility of delayed onset post-service noise exposure as merely speculative.  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Overall, the totality of the probative medical evidence weighs against the Veteran's claim. 

The Veteran is competent to testify concerning his history of difficulty hearing dating back to his in-service acoustic trauma, because this is capable of lay observation and experience.  For instance, he has had to tell others to speak up to hear them, see March 2006 Veteran's statement.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); 38 C.F.R. § 3.159(a)(2).  

Nonetheless, the Board does not find his assertions of a continuity of bilateral hearing loss symptoms beginning in service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  First, the Veteran's statements concerning the length of post-service bilateral hearing loss symptoms are vague.  Second, his statements asserting a continuity of symptoms since active duty service are inconsistent with the medical evidence of record.  Indeed, when he was evaluated by a private physician, Dr. W.P., on a patient history questionnaire, dated in June 2003, he made no reference to a history of hearing loss when asked about other medical conditions he had, instead only noting a past medical history of coronary artery disease and hypertension.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The Board finds the Veteran's lay statements, concerning the history of his hearing loss symptoms, are not credible, and thus not probative in support of his claim.  Because there is no other competent and credible evidence in support of his claim, there is no possible means of attributing such hearing loss disability to his active duty military service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

The claim for service connection for bilateral hearing loss is denied.


REMAND

Although, regrettably, it will result in additional delay in adjudicating the low back claim, a remand is required to ensure compliance with the Board's prior April 2014 remand, and to provide the Veteran an additional medical opinion concerning the low back disability.  In March 2013, and again in April 2014, the Board primarily remanded the Veteran's claims to obtain medical opinions addressing the determinative questions of etiology to service for his present low back disability.  However, the opinions appear inadequate to resolve this claim, such that the Board must find that the requested development of the low back claim was not substantially completed.  Presently, an additional remand is necessary to ensure that the AOJ substantially complies with the Board's remand orders.  Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders). 

The Veteran contends that he developed a low back disability from a back injury during service, and has had a continuity of low back pain since service.  He testified that he had problems with his back since service and prior to his work injury in 2002.  Tr. at 7-8.  Moreover, he has also submitted lay statements, dated in April 2006, from his sister, who reported that the Veteran wrote to him while in service and told her that he injured his back; as well as an April 2006 statement from his ex-wife, who stated that the Veteran complained of back pain for many years since service.  The Veteran, his sister, and ex-wife are competent to provide evidence regarding observable symptoms of low back pain, since they are within the realm of lay experience.  See Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; 38 C.F.R. § 3.159(a)(2).  For purposes of this remand, the Board also finds these statements to be credible.

The Veteran was provided with a VA orthopedic examination in January 2012.  The January 2012 VA examination report diagnosed degenerative disk disease of the lumbar spine and herniated nucleus pulposus.  The January 2012 VA examination report also noted that arthritis was documented based upon imaging studies (e.g., X-ray testing).  The examiner found that the Veteran's back disability was less likely than not incurred in or caused by service.  The examiner noted that the Veteran had only one complaint of back pain in service, in 1962, without indication of injury, and that he worked at a steel mill until 2002 when he sustained a work injury with resulting surgery.  He further noted that there was no medical evidence that the Veteran continued to have back problems after he left service until his injury in 2002, instead finding that his lumbar problems were a direct result of his injury in 2002 and not caused by or a result of military service.  However, the January 2012 VA examiner's negative opinion did not discuss or consider any of the Veteran's supportive lay statements, necessitating a Board remand in March 2013 for another medical opinion on the etiology of the Veteran's low back disability.  

An addendum VA orthopedic medical opinion on the etiology of the back disability was obtained in August 2013, albeit not from the same VA clinician who provided the January 2012 negative nexus opinion.  The August 2013 VA medical opinion was provided by a VA physician's assistant who concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. 

The April 2014 Board remand found the August 2013 medical opinion was inadequate because its review of the Veteran's and his family's lay statements was cursory.  Although the August 2013 VA compensation medical opinion by a VA physician's assistant indicated that he reviewed "statements" in reaching his conclusion, nonetheless, his opinion did not acknowledge or reflect an awareness of the lay statements submitted by the Veteran, his sister, or ex-wife, discussing continuity of symptomatology of the Veteran's back condition since discharge from service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Further, the August 2013 VA clinician instead based his opinion on the fact that there was no documented medical evidence that the Veteran's medical condition was ongoing.  As noted in Buchanan, the Board cannot determine that the Veteran's lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board again remanded the claim in April 2014 for an addendum medical nexus opinion to discuss the various lay statements regarding the onset and duration of low back pain symptoms.

On remand, the AOJ arranged for another VA medical nexus opinion in May 2014, and this was provided by the same VA physician's assistant who provided the August 2013 opinion.  The May 2014 VA clinician provided a negative nexus opinion that the low back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  On review, the May 2014 VA compensation medical opinion on the low back claim did not substantially comply with the April 2014 Board remand.  Rather, the May 2014 VA medical opinion improperly relied upon the lack of medical treatment evidence until a post-service work injury.  See Buchanan, 451 F.3d at 1331.  Despite the Board's explicit instructions in the prior remand, the May 2014 opinion appeared to only address the Veteran's, sister's, and ex-wife's lay statements in a cursory manner, addressing these statements as follows in the opinion's rationale:  "Veteran and lay statements were reviewed and considered in making opinion.  Again there is no evidence [V]eteran was ever seen or treated for a lumbar spine condition in service or post service till 2002, 40 years after discharge."  From this conclusory opinion, there is simply no way for the Board to review if and how any lay statements were considered in forming the May 2014 medical opinion.  Notably, the Board's prior remand had noted the same clinician's August 2013 opinion also did not reflect an awareness of the lay statements submitted by the Veteran, his sister, or ex-wife, discussing continuity of symptomatology of the Veteran's back condition since discharge from service.  The May 2014 opinion similarly does not discuss or otherwise reflect understanding of the lay statements alleging in-service back injury and continuity of low back pain symptomatology since service.  

Therefore, a new VA medical opinion is needed on the etiology of the Veteran's low back claim, based upon a thorough review of the evidentiary record, and with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4)).  The VA medical opinion should be provided by another VA clinician, since the physician's assistant who provided the previous medical opinions in August 2013 and May 2014 did not substantially comply with the Board's remand instructions on providing an adequate medical opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran's entire claims file (to include a complete copy of this REMAND and all records available on Virtual VA and VBMS) to an appropriate VA medical specialist (or medical specialists, if referral to more than one specialist is deemed necessary based on the nature of the opinions requested), other than the physician assistant who provided the August 2013 and May 2014 opinions, to obtain an opinion as to the relationship, if any, between the Veteran's present low back disability and military service in the U.S. Air Force.  

If it is determined that another examination is necessary such should be scheduled.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

The reviewer(s) should opine on whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current low back disability had its clinical onset during his period of service, or is otherwise related to such period of service, including to any in-service injury or disease?

For purposes of this remand, the VA reviewer should accept as true the lay assertions by the Veteran, his sister, and ex-wife regarding in-service back injury and continuity of symptomatology since service.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  
The reviewer(s) should reconcile any opinions with the service treatment records, post-service treatment records, and lay statements and testimony of the Veteran.  If the reviewer(s) cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required. 

2.  Thereafter, the AOJ must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the low back claim in light of any additional evidence.  If the low back claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


